Exhibit 10.47
AMENDED AND RESTATED
SHAREHOLDERS’ AGREEMENT
          THIS AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (this “Agreement”)
is made and entered into as of July 28, 2009, by and among Apollo Global, Inc.,
a Delaware corporation (the “Company”), Apollo Group, Inc., an Arizona
corporation (“Apollo”), CVP III Coinvestment, L.P., a Delaware limited
partnership (“CVP”), Carlyle Venture Partners III, L.P., a Delaware limited
partnership (“Carlyle” and, together with Apollo, CVP, and each Affiliate of
Carlyle and Apollo that hereafter becomes a Shareholder, collectively the
“Investor Shareholders”), and the Persons listed on Schedule I attached hereto
or who otherwise agree to be bound by the provisions hereof as an Other
Shareholder by executing a joinder agreement (the “Other Shareholders”). Apollo,
Carlyle, CVP and the Other Shareholders are collectively referred to herein as
the “Shareholders.” Unless otherwise indicated herein, capitalized terms used
herein are defined in paragraph 14 hereof.
          WHEREAS, Apollo and Carlyle are parties to an Amended and Restated
Capital Contribution Agreement dated as of the date hereof (the “Capital
Contribution Agreement”);
          WHEREAS, the parties hereto are entering into this Agreement to
restrict the sale, assignment, transfer, encumbrance or other disposition of the
Shareholder Shares (as defined below) and to provide for certain rights and
obligations in respect thereto as hereinafter provided.;
          WHEREAS, the Company and Shareholders desire to amend and restate, in
its entirety, that certain Shareholders Agreement entered into as of October 22,
2007 (the “Original Agreement”);
          WHEREAS, the Original Agreement is being amended in accordance with
paragraph 16;
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valid consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend and restate the Original
Agreement in its entirety as follows:
          1. Board Observers and Expenses.
          (a) Each of Apollo and Carlyle, for so long as it remains a
Shareholder hereunder, shall each have the right to designate and remove two
representatives (each such representative, a “Board Observer”) who shall
(1) have the right to receive due notice of and to attend and participate in
discussions at (but not vote on any matters on which the directors are entitled
to vote) all meetings of the Board and all meetings of committees of the Board,
(2) have the right to receive copies of all documents and other information,
including minutes, consents, business plans, presentation materials, budgets and
financial information furnished generally to members of the Board and committees
thereof, and (3) be entitled to be indemnified by the Company

 



--------------------------------------------------------------------------------



 



pursuant to the Certificate of Incorporation of the Company to the same extent
mutatis mutandis as if he or she were a member of the Board (and the Company
hereby agrees to so indemnify each Board Observer). Notwithstanding the
preceding sentence, on any date that Carlyle and its Affiliates do not own, in
the aggregate, either (i) ten percent (10%) (or more) of the issued and
outstanding Shareholder Shares or (y) shares of the Company Stock with a Fair
Market Value of one hundred million dollars (or more), Carlyle shall have the
right to designate and remove only one Board Observer.
          (b) The Company will pay or promptly reimburse the actual reasonable
out-of-pocket expenses incurred by each member of the Board and each Board
Observer in connection with attending meetings of the Board or any committee of
the Board.
          (c) The provisions of this paragraph 1 shall terminate automatically
and be of no further force and effect upon the earlier to occur of (i) the
consummation of an Approved Sale and (ii) a Public Offering.
          2. Matters Requiring Specific Approval.
          (a) Matters Requiring Approval of the Board. The business and affairs
of the Company shall be managed by the Board as described in Section 141 of the
Delaware General Corporation Law. Without limiting the generality of the
preceding sentence, the Company shall not take any of the following actions
without the prior approval of at least a majority of votes cast by the Board
approving such actions and as provided in the Company’s Bylaws:
               (i) acquire or sell any interest in any Person or business
subject to the limitations set forth in paragraph 2(b)(2)(i) below;
               (ii) incur any Company Indebtedness, or issue or sell any debt
securities or other rights to acquire any debt securities of the Company or any
of its Subsidiaries, except for transactions between the Company and any of its
Subsidiaries; provided, however, that any security interests in connection with
such debt arrangements shall be limited solely to the Company’s assets unless
otherwise approved by the Investor Shareholders;
               (iii) declare, set aside or pay any dividends on, or make any
other distributions (whether in cash, stock or property) in respect of, any of
its capital stock;
               (iv) hire or terminate the employment of the Company’s President,
Chief Financial Officer or Chief Operating Officer;
               (v) establish or materially modify the compensation or benefits
payable or to become payable by the Company to the Company’s President, Chief
Financial Officer or Chief Operating Officer, other than benefits generally
provided to senior management or employees on the same terms; or
               (vi) approve the annual operating plan and budget.
          (b) Matters Requiring Approval of Each Class of Common Stock.

2



--------------------------------------------------------------------------------



 



               (1) The Company shall not, without the prior written consent of
(i) stockholders holding a majority of the outstanding Class A Common Stock, and
(ii) stockholders holding a majority of the outstanding Class B Common Stock
(which in each case consent may be given or withheld in such stockholder’s sole
discretion):
               (i) (a) dissolve or wind-up the Company, (b) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (c) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition seeking relief under Title 11 of the United States Code, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(d) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of the property or assets of the Company or any
Subsidiary, (e) file an answer admitting the material allegations of a petition
filed against it in any proceeding described in clause (b) above, (f) make a
general assignment for the benefit of creditors, or (g) take any action for the
purpose of effecting any of the foregoing.
               (ii) amend, revise, modify, supplement or discontinue the
Investment Scope; or
               (iii) amend, modify or restate the Certificate of Incorporation
or Bylaws of the Company in any respect.
               (2) On any date that Carlyle and its Affiliates own, in the
aggregate, either (i) ten percent (10%) (or more) of the issued and outstanding
Shareholder Shares or (ii) shares of the Company Stock with a Fair Market Value
of one hundred million dollars (or more), the Company shall not, without the
prior written consent of (i) stockholders holding a majority of the outstanding
Class A Common Stock, and (ii) stockholders holding a majority of the
outstanding Class B Common Stock (which in each case consent may be given or
withheld in such stockholder’s sole discretion):
               (i) acquire or sell any interest in any business or entity with,
individually or in the aggregate, an enterprise value in excess of the lesser of
(i) $150,000,000 or (ii) 33.33% of the Company’s total shareholder equity plus
indebtedness for borrowed money, determined in accordance with US GAAP and as
reflected in the Company’s most recently completed consolidated balance sheet,
and that requires the Company to incur incremental debt or equity financing;
               (ii) make or commit to make any capital expenditure outside of
the ordinary course of business and in excess of the lesser of (i) $50,000,000
or (ii) 10% of the Company’s total shareholder equity plus indebtedness for
borrowed money, determined in accordance with US GAAP and as reflected in the
Company’s most recently completed consolidated balance sheet, and that requires
incremental debt or equity financing; or

3



--------------------------------------------------------------------------------



 



               (iii) except as otherwise provided in Section 5(a) or 5(b) of
Article VII of the Bylaws, the Company will not make any loan (other than
intercompany loans) to any Person which is outside the ordinary course of
business of the Company.
          (c) Matters Requiring Approval of Unaffiliated Investor Shareholders.
               (i) The Company shall not, without the prior written consent or
affirmative vote of Apollo, enter into or be a party to any material transaction
with Carlyle or any Affiliate, member, partner, director, officer or employee of
Carlyle or any “associate” (as defined in Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended (“Exchange Act”)) of any such Person
or Carlyle, except for transactions expressly provided for in this Agreement or
the Capital Contribution Agreement.
               (ii) The Company shall not, without the prior written consent or
affirmative vote of Carlyle, enter into or be a party to any material
transaction with Apollo or any Affiliate, member, partner, director, officer or
employee of Apollo or any “associate” (as defined in Rule 12b-2 promulgated
under the Exchange Act) of any such Person or Apollo, except for
(w) transactions contemplated by this Agreement or the Capital Contribution
Agreement, (x) the employment of persons currently employed by Apollo,
(y) reimbursement of amounts paid by Apollo to professionals after the date of
this Agreement and before the execution of the Support Services Agreement for
such professionals’ reasonable fees and expenses for the due diligence of
potential investments within the Investment Scope, or (z) pursuant to a Support
Services Agreement between Apollo and the Company whereby Apollo will provide
services to the Company upon terms and conditions satisfactory to Apollo and
Carlyle.
          (d) EITF No. 96-16. Apollo and Carlyle acknowledge that the approval
rights granted to Carlyle as set forth in paragraph 2(b) above are intended to
be “protective rights” rather than “participating rights”, as described in
Emerging Issues Task Force Issue No. 96 -16 (“EITF No. 96-16”). Apollo and
Carlyle further acknowledge that, unless otherwise agreed by Apollo and Carlyle,
none of the approval rights granted to Carlyle hereunder will be in any way
amended, terminated or revoked to the extent that at anytime hereafter any of
the approval rights granted to Carlyle hereunder are re-characterized as being
“participating rights” and not “protective rights” under EITF No. 96-16 or any
successor to it, or under any other accounting policy, standard or procedure
which may become applicable to the same subject matter as comprehended by EITF
No. 96-16.
          (e) The Company’s accounting methods and policies shall be consistent
with the accounting methods and policies of Apollo except as required by GAAP;
          3. Restrictions on Transfer of Shareholder Shares.
          (a) Transfer of Shareholder Shares. No holder of Shareholder Shares
may sell, transfer, assign, pledge, encumber or otherwise directly or indirectly
dispose of (a “Transfer”) any Shareholder Shares or any interest in any
Shareholder Shares, including to the Company or any of its Subsidiaries, other
than Permitted Transfers, prior to October 22, 2012 and, following such date,
may Transfer Shareholder Shares or an interest in Shareholder Shares only
pursuant to and in accordance with paragraphs 3(b), 3(c), 3(d), 5 or 9 below.

4



--------------------------------------------------------------------------------



 



          (b) Right of First Offer. Prior to making any Transfer, other than as
permitted under paragraph 3(d) below, a holder of Shareholder Shares wishing to
transfer such Shareholder Shares (the “Selling Shareholder”) shall deliver
written notice in accordance with paragraph 22 (the “Transfer Notice”) to each
Investor Shareholder and the Company. The Transfer Notice shall disclose in
reasonable detail the number of Shareholder Shares to be transferred, the cash
purchase price (the “Offer Price”) at which the Selling Shareholder proposes to
sell such number of Shareholder Shares, and the terms and conditions of the
proposed Transfer. The Transfer Notice shall constitute a binding offer to sell
the subject Shareholder Shares to the Investor Shareholders (other than the
Selling Shareholder) and, if and to the extent that any such Shareholder Shares
are not purchased by such Selling Shareholders, to the Company, in each case on
the terms and conditions set forth in the Transfer Notice and in accordance with
this paragraph 3(b). The Investor Shareholders may elect to purchase, pro-rata
based on the number of Shareholder Shares held by each, all or any portion of
the Shareholder Shares to be transferred upon the same economic terms and
conditions as those set forth in the Transfer Notice by delivering a written
notice of such election to the Selling Shareholder and the Company within 10
business days after the Transfer Notice has been delivered pursuant to this
paragraph 3(b), provided that all elections by Carlyle’s Affiliates shall be
made by Carlyle on behalf of its Affiliates. If the Investor Shareholders have
not elected to purchase all of the Shareholder Shares to be transferred, the
Company may elect to purchase all, but not less than all, of the remaining
Shareholder Shares to be transferred upon the same economic terms and conditions
as those set forth in the Transfer Notice by delivering written notice in
accordance with paragraph 22 of such election to the Selling Shareholder within
15 business days after the Transfer Notice has been delivered pursuant to this
paragraph 3(b) (such date, the “Authorization Date”). If the Investor
Shareholders and the Company do not elect to purchase all of the Shareholder
Shares specified in the Transfer Notice, the Selling Shareholder may Transfer
the remaining Shareholder Shares specified in the Transfer Notice at a cash
price no less than the Offer Price and on terms no more favorable to the
Proposed Purchaser than those specified in the Transfer Notice during the 60 day
period immediately following the Authorization Date. If the Investor
Shareholders or the Company have elected to purchase Shareholder Shares pursuant
to this paragraph 3(b), the Transfer of such shares shall be consummated as soon
as practicable after the delivery of the election notice(s) to the Selling
Shareholder, but in any event within 30 days after the Authorization Date.
          (c) Participation Rights.
               (i) At least 30 days prior to any Transfer of shares of Company
Stock by any of Apollo or any of its Affiliates (the “Transferring Apollo
Shareholder”) for value (other than pursuant to a Permitted Transfer or an
Approved Sale as to which Carlyle has an independent right to approve under
paragraph 5(a) as a consequence of Carlyle and its Affiliates owning, in the
aggregate, either (i) seven and one-half percent (7.5%) (or more) of issued and
outstanding Shareholders Shares or (ii) shares of the Company Stock with a Fair
Market Value of seventy-five million dollars ($75,000,000) (or more)), the
Transferring Apollo Shareholder will deliver written notice in accordance with
paragraph 22 (the “Sale Notice”) to the Company, the other Investor Shareholders
(including Carlyle and its Affiliates) and the Other Shareholders, specifying in
reasonable detail the identity of the Proposed Purchaser and the terms and
conditions of the Transfer. Notwithstanding any of the restrictions contained in
this paragraph 3, any or all of the other Investor Shareholders (including
Carlyle and its Affiliates) and Other Shareholders may

5



--------------------------------------------------------------------------------



 



elect to participate in the contemplated Transfer by delivering written notice
in accordance with paragraph 22 (a “Tag-Along Notice”) to the Transferring
Apollo Shareholder within 15 business days after the date that such Sale Notice
is deemed given pursuant to paragraph 22, provided that all Tag-Along Notices of
Carlyle’s Affiliates shall be delivered by Carlyle on behalf of its Affiliates.
If no Tag-Along Notice is received by the Transferring Apollo Shareholder within
such 15 business day period, the other Investor Shareholders and the Other
Shareholders shall not have the right to participate in the Transfer, and the
Transferring Apollo Shareholder shall have the right, during the succeeding
three-month period, to transfer to the Proposed Purchaser up to the number of
shares of Common Stock stated in the Sale Notice, on terms and conditions no
more favorable to the Transferring Apollo Shareholder than those stated in the
Sale Notice. If any of the other Investor Shareholders or Other Shareholders
have elected to participate in such Transfer (such Shareholders, “Participating
Shareholders”), each of the Transferring Apollo Shareholder and each
Participating Shareholder will be entitled to sell in the contemplated Transfer,
at the same price and on the same terms, up to a number of shares of Common
Stock which is determined by multiplying (i) the number of shares of Common
Stock owned by such Participating Shareholder on the date that the Tag-Along
Notice is furnished by (ii) a fraction, the numerator of which is the number of
shares of Common Stock which the Proposed Purchaser desires to purchase and the
denominator of which is the sum of (x) the number of shares of Common Stock
which are owned by the Transferring Apollo Shareholder and (y) the aggregate
number of shares of Common Stock owned by all of the Participating Shareholders
on the date that the Tag-Along Notice is furnished.
               (ii) The Transferring Apollo Shareholder will use reasonable
efforts to obtain the agreement of the Proposed Purchaser to the participation
of the Participating Shareholders in any contemplated Transfer, and the
Transferring Apollo Shareholder will not transfer any of its Common Stock to the
Proposed Purchaser unless (A) simultaneously with such Transfer, the Proposed
Purchaser purchases from the Participating Shareholders the number of shares of
Common Stock which such Participating Shareholders are entitled to sell to the
Proposed Purchaser under paragraph 3(c)(i) or (B) simultaneously with such
Transfer, the Transferring Apollo Shareholder purchases (at the same price and
on the same terms and conditions on which such shares were sold to the Proposed
Purchaser) the number of shares of Common Stock from the Participating
Shareholders which the Participating Shareholders are entitled to sell to the
Proposed Purchaser under paragraph 3(c)(i).
               (iii) The Transferring Apollo Shareholder and the Participating
Shareholders will bear their pro-rata share (based upon the number of shares of
Common Stock sold by such Person in relation to the number of shares of Common
Stock sold by all Persons in such Transfer) of the out-of-pocket costs of any
Transfer pursuant to this paragraph 3(c) which are borne by the Transferring
Apollo Shareholder to the extent such costs are incurred for the benefit of all
Persons participating in the Transfer and are not otherwise paid by the Company
or the acquiring party. Costs incurred by the Participating Shareholders
participating in the Transfer on their own behalf will not be considered costs
of the Transfer hereunder.
               (iv) No Participating Shareholder participating in a sale of
shares of the Common Stock pursuant to this paragraph 3(c) shall be required to
provide any indemnification other than on a several basis with such
Participating Shareholder’s indemnification obligation to the Proposed Purchaser
(or Transferring Apollo Shareholder in the event that it purchases shares

6



--------------------------------------------------------------------------------



 



of the Common Stock pursuant to paragraph 3(c)(ii)) limited to the pro rata
share of the aggregate purchase price received by all Shareholders that such
Participating Shareholder receives at the closing of the Transfer.
Notwithstanding the foregoing, if a Participating Shareholder electing to
participate does not agree to execute and deliver or does not execute and
deliver any documentation required by this paragraph 3(c)(iv) within ten
(10) days after receipt thereof in connection with the Transfer, such
Participating Shareholder shall be deemed to have withdrawn its request to
participate and shall not be entitled to participate in the proposed Transfer.
          (d) Permitted Transfers. The restrictions contained in paragraph 3
will not apply to (i) a Public Sale, (ii) an Approved Sale, (iii) a Transfer of
Shareholder Shares by any Shareholder to a trust solely for the benefit of such
Shareholder and such Shareholder’s spouse and/or descendants (or a re-Transfer
of such Shareholder Shares by such trust back to such Shareholder upon the
revocation of any such trust) or pursuant to the laws of descent and
distribution, (iv) a Transfer by any Shareholder to an Affiliate of such
Shareholder (and subsequent Transfers by such Affiliates to other Affiliates of
such Shareholder), so long as such Transfer does not cause the Company to be
subject to the reporting requirements of the Exchange Act pursuant to Section
12(g) thereof; provided that the restrictions contained in this Agreement will
continue to apply to the Shareholder Shares after any Transfer pursuant to
clauses (iii) or (iv) above and the transferees of such Shareholder Shares
pursuant to such clauses shall agree in writing to be bound by the provisions of
this Agreement. Upon the Transfer of Shareholder Shares pursuant to clauses
(iii) or (iv) of this subparagraph 3(d), the transferor will deliver a written
notice to the Company and the Investor Shareholders, which notice will disclose
in reasonable detail the identity of such transferee.
          (e) Termination of Restrictions. The rights and restrictions set forth
in this paragraph 3 will continue with respect to each Shareholder Share until
the first to occur of (i): date on which such Shareholder Share has been
transferred in a Public Sale; (ii) the consummation of an Approved Sale; (iii) a
closing described in paragraph 9(c) or (iv) October 22, 2015.
          4. Preemptive Rights.
          (a) If the Company or any of its Subsidiaries proposes to issue and
sell any of its equity securities or any securities containing options or rights
to acquire any equity securities or any securities convertible into equity
securities for value, the Company will offer in a written notice furnished in
accordance with paragraph 22 to sell to each Investor Shareholder a portion of
the number or amount of such securities proposed to be sold in any such
transaction or series of related transactions equal to the product of the
percentage each such Investor Shareholder holds of all Common Stock then held by
all of the Shareholders by the number of securities proposed to be issued and
sold by the Company in any such transaction or series of related transactions,
all for the same price and upon the same economic terms and otherwise on the
same terms and conditions as the securities that are being offered in such
transaction or series of transactions. If any Investor Shareholder having
preemptive rights under this paragraph 4 fails to accept such offer in whole or
in part within the period provided below in paragraph 4(c), the Company shall
offer in a written notice furnished in accordance with paragraph 22 the
securities that were not so accepted to all Investor Shareholders who elected to
accept such offer in whole or in part, in the same proportion as the respective
Common Stock held by such electing Investor

7



--------------------------------------------------------------------------------



 



Shareholder bears to the aggregate Common Stock held by all Investor
Shareholders who elected to accept such initial offer in whole or in part. Each
electing Investor Shareholder shall have an additional period of ten days from
and after the date of the Company’s re-offer within which to accept such
re-offer in whole or in part. If an Investor Shareholder elects to accept such
offer in whole or in part, such Investor Shareholder shall so accept by written
notice to the Company given within such 10-day period, provided that all
acceptances by Carlyle’s Affiliates shall be made by Carlyle on behalf of its
Affiliates. No further offer to the Investor Shareholders under this paragraph 4
is then required with respect to the same offering of securities, except as
otherwise required in paragraph 4(c).
          (b) Notwithstanding the foregoing, the provisions of this paragraph 4
shall not be applicable to the issuance of equity securities (i) pursuant to the
Capital Contribution Agreement, (ii) upon the exercise of warrants or options or
upon the conversion of shares of one class of capital stock into shares of
another class in accordance with the provisions of the Company’s Certificate of
Incorporation, or (iii) as a stock dividend or any stock split or other
subdivision or combination of the outstanding equity securities; provided,
however, the provisions of this paragraph 4 shall terminate upon completion of a
Public Offering.
          (c) The Company will cause to be given to the Investor Shareholders a
written notice delivered in accordance with paragraph 22 setting forth in
reasonable detail the terms and conditions upon which they may purchase such
shares or other securities, including, without limitation, the number of shares
or other securities offered by the Company, the price at which such shares or
other securities are being offered and the date on which the sale is to be
completed (the “Preemptive Notice”). After receiving a Preemptive Notice, if any
of the Investor Shareholders wishes to exercise the preemptive rights granted by
this paragraph 4 it must give notice to the Company in writing, within 15
business days after the date that such Preemptive Notice is deemed given
pursuant to paragraph 22 (subject to extension in the event of a re-offer
described in paragraph 3(a) above), stating the quantity of the shares or other
securities offered pursuant to this paragraph 4 it agrees to purchase on the
terms and conditions set forth in the Preemptive Notice (the “Preemptive
Reply”), provided that all Preemptive Replies by Carlyle’s Affiliates shall be
made by Carlyle on behalf of its Affiliates. The closing for the sale of the
shares or other securities subject to the Preemptive Notice shall occur no
earlier than 5 business days after the Preemptive Reply. If the Investor
Shareholders fail to make a Preemptive Reply in accordance with this paragraph 4
within the 15-business day period specified in this paragraph 4(c) (subject to
extension in the event of a re-offer described in paragraph 3(a) above), shares
or other securities offered to it in accordance with this paragraph 4 may
thereafter, for a period not exceeding 120 days following the expiration of such
15-business day period, be issued, sold or subjected to rights or options to any
purchaser at a price not less than the price at which they were offered to such
Investor Shareholders and on other terms and conditions no more favorable to the
purchasers thereof than those offered to the Investor Shareholders. Any such
shares or other securities not so issued, sold or subjected to rights or options
to any purchaser during such 120-day period will thereafter again be subject to
the preemptive rights provided for in this paragraph 4.
          5. Sale of the Company.

8



--------------------------------------------------------------------------------



 



          (a) If Shareholders holding a majority of the outstanding Common Stock
and Carlyle approve (and, in the case of any sale or other fundamental change
which requires the approval of the board of directors of a Delaware corporation
pursuant to the Delaware General Corporation Law, the Board shall have approved
such sale or other fundamental change) a sale of all or substantially all of the
Company’s assets determined on a consolidated basis or a sale of a majority of
the Company’s outstanding capital stock (whether by merger, recapitalization,
consolidation, reorganization, combination or otherwise) to any Independent
Third Party or group of Independent Third Parties (collectively an “Approved
Sale”), the Company shall deliver written notice to the Shareholders setting
forth in reasonable detail the terms and conditions of the Approved Sale
(including, to the extent then determined, the consideration to be paid with
respect to each class of the Company’s capital stock), provided however that on
any date that Carlyle and its Affiliates do not own, in the aggregate, either
(i) seven and one-half percent (7.5%) (or more) of the issued and outstanding
Shareholder Shares or (ii) shares of the Company Stock with a Fair Market Value
of seventy-five million dollars ($75,000,000) (or more), Carlyle shall not have
an independent right to approve an Approved Sale. Each holder of Shareholder
Shares will consent to and raise no objections against such Approved Sale. If
the Approved Sale is structured as (i) a merger or consolidation, each holder of
Shareholder Shares will waive any dissenter’s rights, appraisal rights or
similar rights in connection with such merger or consolidation or (ii) sale of
stock (including by recapitalization, consolidation, reorganization, combination
or otherwise), each holder of Shareholder Shares will agree to sell all of its
Shareholder Shares and rights to acquire Shareholder Shares on the terms and
conditions approved by the Board and such Shareholders. Each holder of
Shareholder Shares shall be obligated to join, severally and not jointly, on a
pro rata basis (based on the number of shares of the applicable class or series
of Company Stock to be sold, and, in the case of an asset sale, based upon the
number of shares of Company Stock (and the relative liquidation preferences of
each class of Company Stock) owned beneficially on a Fully Diluted Basis) in any
indemnification or other obligations that the sellers of Shareholder Shares are
required to provide in connection with the Approved Sale (other than any such
obligations that relate solely to a particular Shareholder, such as
indemnification with respect to representations and warranties given by a
Shareholder regarding such Shareholder’s title to and ownership of Shareholder
Shares being sold, in respect of which only such Shareholder shall be liable);
provided, that no holder shall be obligated in connection with such
indemnification or other obligations with respect to any amount in excess of the
consideration received by such holder in connection with such transfer. Each
holder of Shareholder Shares will take all required actions in connection with
the consummation of the Approved Sale as reasonably requested. Notwithstanding
the provisions of this paragraph 5, neither Carlyle nor its Affiliates shall
have any obligation under this paragraph 5 to the extent that Carlyle has an
independent right to approve an Approved Sale under this paragraph 5 and Carlyle
has not approved such Approved Sale. Notwithstanding the provisions of this
paragraph 5, neither Carlyle nor its Affiliates shall be required to provide any
indemnification other than on a several basis with the indemnification
obligation of Carlyle and its Affiliates limited to the pro rata share of the
aggregate purchase price received by all Shareholders at the closing of the
Approved Sale.
          (b) The obligations of the holders of Company Stock with respect to an
Approved Sale are subject to the satisfaction of the following conditions in
addition to the conditions described in paragraph 5(a): (i) upon the
consummation of the Approved Sale, each holder of Company Stock will receive the
same form of consideration and the same portion of the

9



--------------------------------------------------------------------------------



 



aggregate consideration that such holders of Company Stock would have received
if such aggregate consideration had been distributed by the Company in complete
liquidation pursuant to the rights and preferences set forth in the Company’s
Certificate of Incorporation as in effect immediately prior to such Approved
Sale; (ii) if any holders of a class of Company Stock are given an option as to
the form and amount of consideration to be received, each holder of such class
of Company Stock will be given the same option; and (iii) each holder of then
currently exercisable rights to acquire shares of a class of Company Stock will
be given an opportunity to (A) exercise such rights prior to the consummation of
the Approved Sale and participate in such sale as holders of such class of
Company Stock or (B) make a direct transfer of such rights.
          (c) If the Company or the holders of the Company’s securities enter
into any negotiation or transaction for which Rule 506 (or any similar rule then
in effect) promulgated by the Securities and Exchange Commission may be
available with respect to such negotiation or transaction (including a merger,
consolidation or other reorganization), the holders of Shareholder Shares that
do not qualify as “accredited investors” (as such term is defined in Rule 501
(or any similar rule then in effect) promulgated by the Securities And Exchange
Commission) will, at the request of the Company, appoint a “purchaser
representative” (as such term is defined in Rule 501 promulgated by the
Securities and Exchange Commission) reasonably acceptable to the Company. If any
holder of Shareholder Shares appoints a purchaser representative designated by
the Company, the Company will pay the fees of such purchaser representative, but
if any holder of Shareholder Shares declines to appoint the purchaser
representative designated by the Company, such holder will appoint another
purchaser representative, and such holder will be responsible for the fees of
the purchaser representative so appointed.
          (d) Each holder of Shareholder Shares will bear its pro-rata share
(based upon the number of shares sold by such holder of Company Stock in
relation to the number of shares sold by all holders in such Approved Sale of
Company Stock) of the out-of-pocket costs of any sale of Shareholder Shares
pursuant to an Approved Sale which are borne by either Investor Shareholder to
the extent such costs are incurred for the benefit of all holders of Shareholder
Shares and are not otherwise paid by the Company or the acquiring party. Costs
incurred by holders of Shareholder Shares on their own behalf will not be
considered costs of the transaction hereunder.
          (e) In connection with an Approved Sale, each holder of Shareholder
Shares (other than Carlyle and its Affiliates) hereby appoints Apollo as its
true and lawful proxy and attorney-in-fact, with full power of substitution, to
transfer such Shareholder Shares pursuant to the terms of such Approved Sale and
to execute any purchase agreement or other documentation required to consummate
such Approved Sale to the extent consistent with paragraph 5(a). Each
Shareholder agrees to execute and deliver any other documentation reasonably
required to consummate the Approved Sale to the extent consistent with paragraph
5(a). The powers granted in this clause (e) shall be deemed to be coupled with
an interest, shall be irrevocable and shall survive death, incompetency or
dissolution of any such holder of Shareholder Shares.
          (f) The provisions of this paragraph 5 will terminate upon the earlier
to occur of (i) the consummation of an Approved Sale and (ii) completion of a
Public Offering.

10



--------------------------------------------------------------------------------



 



          6. Employee Phantom Stock Plan.
          The parties agree that phantom stock or similar bonuses will be
offered to the management, consultants and key employees of the Company pursuant
to a bonus plan or similar arrangement on terms and conditions satisfactory to
the Board which will contemplate aggregate payments representing a value of
between ten percent (10%) and fifteen percent (15%) of the Company’s Common
Stock on a Fully Diluted Basis (after giving effect to the transactions
contemplated by the Capital Contribution Agreement).
          7. Public Offering; Apollo Call.
          (a) At any time after October 22, 2011 (or as earlier agreed by
Carlyle and Apollo), each of Carlyle and Apollo may notify the other of its
intent to explore a public listing of the Common Stock. Following receipt of any
such notice, the Company will solicit proposals from one or more nationally
recognized investment banks as to the feasibility, expected valuation, structure
and terms of the proposed listing of the Common Stock. If, after receiving such
proposals, either of Apollo or Carlyle determines in good faith that a public
listing of the Company is inadvisable for legitimate business reasons, Apollo or
Carlyle may elect to defer the listing process by a period of one (1) year.
After the deferral period, if applicable, Carlyle and Apollo shall thereafter
again solicit proposals from one or more nationally recognized investment banks
as to the feasibility, expected valuation, structure and terms of the proposed
public listing of the Common Stock. If either of Apollo or Carlyle determines
that the proposed public listing of the Common Stock is then feasible, the
parties shall, within sixty (60) days thereafter, pursue in good faith the
preparation of an S-1 (or F-1) registration statement (“Registration Statement”)
with the Securities and Exchange Commission. If neither Apollo nor Carlyle
determines that the proposed public listing is feasible within the time period
specified in the preceding sentence, the deferral described in this paragraph
7(a) shall be repeated. Notwithstanding the provisions of this paragraph 7(a),
on any date that Carlyle and its Affiliates do not own, in the aggregate, either
(i) ten percent (10%) (or more) of the Shareholder Shares or (ii) shares of the
Company Stock with a Fair Market Value of one hundred million dollars
($100,000,000), Carlyle shall not have any rights under this paragraph 7(a).
          (b) At any time prior to the effective date of the Registration
Statement, Apollo shall have an option to purchase the Company Stock held by
Carlyle and its Affiliates at a price per share equal to the midpoint of the
filing range as set forth in the Company’s Registration Statement. If Apollo
elects to purchase Carlyle’s and its Affiliates’ Shares pursuant to this
paragraph 7(b), the transfer of such shares shall be consummated as soon as
practicable after the delivery of the notice(s) to Carlyle, but in any event
within 30 days thereafter. Carlyle agrees to execute and deliver any other
documentation reasonably required to consummate the transfer pursuant to this
paragraph 7; provided that neither Carlyle nor its Affiliates shall be required
to provide any representations and warranties (other than those relating to
their respective existence, capacity, authorization, execution and delivery and
unencumbered title to securities).
          8. Scope of Investments.
          (a) The Company will limit its investments to those exclusively in
educational services businesses with the following characteristics and
limitations (the “Investment Scope”):

11



--------------------------------------------------------------------------------



 



               (i) principal operations and facilities outside of the United
States (to include Latin America, Asia and Europe);
               (ii) provide post-secondary education (both degree and
certificate programs), secondary and high school-level education, corporate or
vocational training, or services related such educational and training programs,
including distance learning services;
               (iii) attractive organic growth characteristics with target
growth rates higher than experienced in the United States where possible;
               (iv) ability to generate strong positive cash flows and sustain a
reasonable amount of financial leverage, including debt; and
               (v) businesses in which the Company can initially acquire a
controlling interest or that have a path to acquiring a controlling interest.
          (b) Neither Carlyle nor Apollo may make any investment exceeding
$20,000,000 in any Person whose primary line of business is within the
Investment Scope except in accordance with this paragraph 8. Prior to making any
such investment, the Investor Shareholder (the “Proposed Investor”), shall
deliver written notice in accordance with paragraph 22 (the “Investor Notice”)
to the Company and the other Investor Shareholders disclosing in reasonable
detail the terms of the prospective investment. The Proposed Investor shall not
consummate any such investment until 60 days after the Investor Notice is deemed
given to the Company and the other Investor Shareholders pursuant to paragraph
22 (the “Investor Notice Period”). Subject to the provisions of paragraph
2(b)(2)(i) the Company may elect to make such investment upon the same economic
terms and conditions as those set forth in the Investor Notice by delivering
written notice of such election to the Proposed Investor and the other Investor
Shareholder within the Investor Notice Period. If the Company does not for any
reason elect to make the investment described in the Investor Notice, then for a
period of thirty (30) days after the expiration of the Investor Notice Period,
Carlyle may, in its sole discretion, elect by written notice delivered to the
Proposed Investor pursuant to paragraph 22 either to (x) make (together with its
Affiliates) the investment at a price and on the terms thus described in the
Investor Notice or (y) co-invest (together with its Affiliates) in the
investment described in the Investor Notice with the Proposed Investor on the
basis of 80.1% of the aggregate investment being made by Apollo and its
Affiliates and 19.9% of the aggregate investment being made by Carlyle and its
Affiliates, in each case at a price and on terms described in the Investor
Notice. The parties to each transaction described in clauses (x) and (y) of the
preceding sentence shall use commercially reasonable efforts to complete such
transaction within ninety (90) days after the expiration of the Investor Notice
Period. If the Company elects to make the investment described in the Investor
Notice but the stockholders holding a majority of the outstanding Class B Common
Stock do not approve the investment pursuant to paragraph 2(b)(2)(i), the
Proposed Investor may make the investment at a price and on terms no more
favorable to the Proposed Investor than those specified in the Investor Notice
during the ninety (90) day period following the Investor Notice Period.
          (c) Carlyle will use its reasonable best efforts to cause its
Affiliates to refer equity investment opportunities within the Investment Scope
that are sourced by its Affiliates to the

12



--------------------------------------------------------------------------------



 



Company, and will use its reasonable best efforts to cause its Affiliates to
allow the Company to co-invest alongside the applicable Carlyle Affiliate in any
such transaction. Notwithstanding the preceding sentence, Carlyle shall not have
any obligation to use its reasonable best efforts under this paragraph 8 to the
extent that the use of such efforts is inconsistent with a fiduciary or other
obligation of Carlyle or any of its Affiliates.
          (d) The provisions of this paragraph 8 will terminate upon the earlier
to occur of (i) the consummation of an Approved Sale, and (ii) completion of a
Public Offering, provided that the provisions of paragraph 8(c) will terminate
upon the earlier to occur of (i) the consummation of an Approved Sale, (ii) the
completion of a Public Offering or (iii) the first date that Carlyle no longer
owns any shares of the Company Stock.
          9. Buy/Sell Agreement.
          (a) Each Shareholder shall have the right, after October 22, 2012 to
provide a written notice in accordance with paragraph 22 (an “Offer”) to the
other Investor Shareholder (the “Offeree Shareholder”), to offer to sell all,
but not less than all, of the interest of the Selling Shareholder and its
Affiliates in the Company to the Offeree Shareholder at a per share purchase
price and upon the other terms and conditions specified in the Offer.
Notwithstanding the immediately preceding sentence, no Shareholder may provide
an Offer at any time during the period which commences on the date that a
Transfer Notice has been provided pursuant to paragraph 3(b) and ends sixty-one
(61) days after the Authorization Date described in paragraph 3(b).
          (b) The Offeree Shareholder must elect by written notice (the “Notice
of Election”) to the Selling Shareholder within thirty (30) days after receipt
of the Offer, either:
          (i) to sell the Offeree Shareholder’s entire interest in the Company
to the Selling Shareholder at the per share purchase price and on the other
terms and conditions specified in the Offer, or
          (ii) to purchase the entire interest of the Selling Shareholder and
its Affiliates in the Company at a purchase price equal to the price set forth
in the Offer and on the other terms and conditions specified in the Offer.
During such sixty (60) day period, subject to the terms of the Mutual
Nondisclosure Agreement between Carlyle Investment Management L.L.C. and Apollo
dated August 2, 2007 (the “Confidentiality Agreement”), each of the Offeree
Shareholder and the Selling Shareholder may perform a confirmatory due diligence
evaluation of the Company and its Subsidiaries, and the Company shall, and shall
cause its Subsidiaries to, afford to the Offeree Shareholder’s and the Selling
Shareholder’s respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents reasonable access to and the right to inspect,
during normal business hours and with reasonable advance notice, all of the real
property, properties, assets, records, contracts and other documents related to
the Company and its Subsidiaries, and shall permit them to consult, during
normal business hours and with reasonable advance notice, with the officers,
employees, accountants, counsel and agents of the Company and its Subsidiaries
for the purpose of making such investigation of the Company and its Subsidiaries
as the Offeree

13



--------------------------------------------------------------------------------



 



Shareholder and the Selling Shareholder shall desire to make. The parties agree
that Carlyle shall act in all respects under this paragraph 9(b) on behalf of
all of its Affiliates including without limitation providing Notices of
Election.
          (c) If the Offeree Shareholder elects clause (i) of paragraph 9(b),
the Investor Shareholders shall, within ninety (90) days after receipt of the
Notice of Election, execute such documents and instruments reasonably required
by the Selling Shareholder to sell and transfer the Offeree Shareholder’s
interest in the Company to the Selling Shareholder at the purchase price and on
the other terms and conditions specified in the Offer, which purchase price
shall be payable in immediately available funds, and the closing of such sale
shall take place at the principal office of the Company as soon as practicable,
but in any event within one hundred twenty (120) days after receipt of the
Offer. At such closing, the Offeree Shareholder shall sell and transfer its
entire interest in the Company, and shall cause its Affiliates to sell and
transfer their entitle interest in the Company, to the Selling Shareholder free
and clear of pledges, liens, security interests and other encumbrances other
than pledges arising out of Company financing.
          (d) If the Offeree Shareholder elects clause (ii) of paragraph 9(b),
the Selling Shareholder will sell its entire interest in the Company, and will
cause its Affiliates to sell their entire interest in the Company, to the
Offeree Shareholder at the purchase price and on the other terms and conditions
specified in the Offer, and the Selling Shareholders shall, within ninety
(90) days after receipt of the Notice of Election, execute such documents and
instruments reasonably required by the Offeree Shareholder to sell and transfer
the Selling Shareholder’s interest in the Company to the Offeree Shareholder at
the purchase price and on the other terms and conditions specified in the Offer,
which purchase price shall be payable in immediately available funds, and the
closing of such sale shall take place at the office of the Company as soon as
practicable, but in any event within one hundred twenty (120) days after receipt
of the Offer. At such closing, the Selling Shareholder shall sell and transfer
its entire interest in the Company to the Offeree Shareholder free and clear of
pledges, liens, security interests and other encumbrances other than pledges
arising out of Company financing.
          10. Representations and Warranties.
          (a) The Company represents and warrants to the Shareholders as
follows:
               (i) The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the state of
Delaware with corporate power and authority to own, lease and operate its
properties, to conduct its business as currently conducted and as proposed to be
conducted and to enter into and perform its obligations under this Agreement.
               (ii) The Company has taken all actions necessary to authorize it
(x) to execute, deliver and perform all of its obligations under this Agreement
and (y) to consummate the transactions contemplated hereby.
               (iii) This Agreement is a legally valid and binding obligation of
the Company, enforceable against it in accordance with its terms, except for
(a) the effect thereon of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting

14



--------------------------------------------------------------------------------



 



the rights of creditors generally and (b) limitations imposed by equitable
principles upon the specific enforceability of any of the remedies, covenants or
other provisions thereof and upon the availability of injunctive relief or other
equitable remedies.
               (iv) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby nor compliance by the
Company with any of the provisions hereof will (x) violate or conflict with any
provisions of the Certificate of Incorporation or Bylaws of the Company, or any
statute, code, ordinance, rule, regulation, judgment, order, writ, decree or
injunction applicable to the Company, or (y) violate, or conflict with, or
result in a breach in any provision of, or constitute a default (or any event
that, with or without due notice or lapse of time, or both, would constitute
such a default) under, or result in the termination of, accelerate the
performance required by, or result in the creation of any lien, security
interest, charge or other encumbrance upon any of the properties or assets of
the Company under any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation of which the Company is a party or by which it or any
of its assets are bound.
               (v) No permit, application, notice, transfer, consent, approval,
order, qualification, waiver from, or authorization of, or declaration, filing
or registration with, any governmental or regulatory authority or third party is
necessary in connection with the execution and delivery by the Company of this
Agreement or the consummation by the Company of the transactions contemplated
hereby.
          (b) Each Shareholder represents and warrants to each other Shareholder
and to the Company as follows:
               (i) It is a corporation, limited partnership, limited liability
company or other entity duly organized and validly existing under the laws of
its respective state of organization;
               (ii) It has taken all actions necessary to authorize it (x) to
execute, deliver and perform all of its obligations under this Agreement and
(y) to consummate the transactions contemplated hereby.
               (iii) Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby nor compliance by the
Shareholder with any of the provisions hereof will (i) violate or conflict with
the organic organizational documents of the Shareholder, or any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree or injunction
applicable to the Shareholder, or (ii) violate, or conflict with, or result in a
breach in any provision of, or constitute a default (or any event that, with or
without due notice or lapse of time, or both, would constitute such a default)
under, or result in the termination of, accelerate the performance required by,
or result in the creation of any lien, security interest, charge or other
encumbrance upon any of the properties or assets of the Shareholder under any of
the terms, conditions or provisions of any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation of which
the Shareholder is a party or by which it or any of its assets are bound.

15



--------------------------------------------------------------------------------



 



               (iv) No permit, application, notice, transfer, consent, approval,
order, qualification, waiver from, or authorization of, or declaration, filing
or registration with, any governmental or regulatory authority or third party is
necessary on the part of the Shareholder in connection with the execution and
delivery by the Shareholder of this Agreement or the consummation by the
Shareholder of the transactions contemplated hereby.
          11. Legend. Each certificate evidencing Shareholder Shares and each
certificate issued in exchange for or upon the Transfer of any Shareholder
Shares (if such shares remain Shareholder Shares as defined herein after such
Transfer) will be stamped or otherwise imprinted with a legend in substantially
the following form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN TRANSFER
RESTRICTIONS PURSUANT TO A SHAREHOLDERS AGREEMENT DATED AS OF OCTOBER 22, 2007,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME, BY AND AMONG THE ISSUER OF SUCH
SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S SHAREHOLDERS. A COPY OF
SUCH SHAREHOLDERS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO
THE HOLDER HEREOF UPON WRITTEN REQUEST.”
The Company will imprint such legend on certificates evidencing Shareholder
Shares. The legend set forth above will be removed from the certificates
evidencing any shares which cease to be Shareholder Shares in accordance with
the definition of such terms as set forth in paragraph 14 hereof.
          12. Transfer. Prior to Transferring any Shareholder Shares (other than
in a Public Sale or in an Approved Sale) to any Person, the transferring
Shareholder will cause the prospective transferee to execute and deliver to the
Company and the other Shareholders a Joinder Agreement. The provisions of this
paragraph 12 shall terminate upon the occurrence of (i) the consummation of an
Approved Sale and (ii) a Public Offering.
          13. Redemptions and Capital Contributions.
          (a) Reference is made to the proposed acquisition by the Company (or
one of its Subsidiaries) of BPP Holdings plc pursuant to the Scheme of
Arrangement under Part 26 of the Companies Act of 2006 posted as of June 22,
2009 (the “BPP Transaction”). As soon as reasonably practicable after the
completion of the BPP Transaction, each Shareholder agrees to cause the
Certificate of Incorporation to be amended and take any other action necessary
so as to cause the authorized Company Stock of each class to equal the amount of
Company Stock of such class outstanding upon completion of the BPP Transaction
multiplied by 1.05. If the BPP Transaction is not completed on or before
September 30, 2009, each Shareholder agrees to cause the Certificate of
Incorporation to be amended and take any other action necessary so as to cause
the authorized Company Stock of each class to equal the amount of Company Stock
of such class outstanding upon the execution and delivery of this Agreement
multiplied by 1.05.

16



--------------------------------------------------------------------------------



 



          (b) Each Shareholder hereby agrees as soon as reasonably practicable
following any redemption of any Shareholder Shares to cause the Certificate of
Incorporation to be amended and take any other action necessary so as to cause
the authorized Company Stock of each class to equal (i) the amount of Company
Stock of such class outstanding immediately after giving effect to such
redemption plus (ii) the amount of Company Stock of such class authorized
immediately prior to giving effect to such redemption minus the amount of
Company Stock of such class outstanding immediately prior to such redemption.
          (c) Subject to the Shareholders’ rights, if any, under
Sections 2(b)(1)(i), 2(b)(1)(ii), or 2(b)(2), each Shareholder hereby agrees to
cause the Certificate of Incorporation to be amended and to take any other
action necessary to increase the amount of authorized Company Stock to the
extent such stock is contemplated to be issued under Section 3.2 or 3.4 of the
Capital Contribution Agreement or paragraph 7 of this Agreement (notwithstanding
the provisions of Section 2(b)(1)(iii)).
          (d) Each Shareholder hereby agrees not to participate in a non-pro
rata stock redemption without the approval of both the stockholders holding a
majority of the outstanding Class A Common Stock and the stockholders holding a
majority of the outstanding Class B Common Stock.
          14. Definitions.
          “Affiliate” of a Shareholder means any other Person, entity or
investment or co-investment fund directly or indirectly controlling, controlled
by or under common control with the Shareholder and, in the case of a
Shareholder which is an entity, any shareholder, member, partner or other equity
holder of such Shareholder, which, in each case, beneficially owns at least 10%
of the outstanding voting interests of the Shareholder. Each fund managed by a
Carlyle or an Affiliate of Carlyle shall be an Affiliate of Carlyle for purposes
of this Agreement, and no portfolio company of Carlyle or its Affiliates shall
be considered an Affiliate of Carlyle or such Affiliate for purposes of this
Agreement.
          “Board” means the Company’s board of directors.
          “Bylaws” means the Bylaws of the Company in effect at the time as of
which any determination is being made.
          “Certificate of Incorporation” means the Company’s certificate of
incorporation in effect at the time as of which any determination is being made.
          “Class A Common Stock” means the Company’s Class A Common Stock, par
value $.001 per share.
          “Class B Common Stock” means the Company’s Class B Common Stock, par
value $.001 per share.
          “Class A Common Stock Directors” means the directors elected by
holders of Class A Common Stock in accordance with the Certificate of
Incorporation.

17



--------------------------------------------------------------------------------



 



          “Class B Common Stock Directors” means the directors elected by
holders of Class B Common Stock in accordance with the Certificate of
Incorporation.
          “Common Stock” means the Company’s Class A Common Stock, par value
$.001 per share and the Company’s Class B Common Stock, par value $.001 per
share, collectively.
          “Company Indebtedness” means all indebtedness of the Company
(including without limitation, any loans, advances, letters of credit, bank
overdrafts, capital lease obligations and all other indebtedness of any kind
including interest, principal and fees).
          “Company Stock” means the Common Stock and any other class or series
of shares of capital stock hereafter created by the Company.
          “Fair Market Value” has the meaning ascribed to that term in the
Capital Contribution Agreement.
          “Fully Diluted Basis” means, without duplication, all shares of the
applicable class of Company Stock issued or issuable directly or indirectly upon
the exercise or exchange of all outstanding options, warrants or similar rights,
excluding outstanding options or warrants that are Out of the Money or not then
exercisable, and all shares of such class of Company Stock issuable upon the
conversion of any securities convertible into such class of Company Stock.
          “Independent Third Party” means any Person who (together with its
Affiliates), immediately prior to the contemplated transaction, (i) does not
own, directly or indirectly, in excess of 5% of any class of the Company Stock
on a Fully-Diluted Basis (a “5% Owner”), (ii) is not controlling, controlled by
or under common control with any such 5% Owner, (iii) is not the spouse or
descendant (by birth or adoption), parent or dependent of any such 5% Owner,
(iv) is not a trust for the benefit of such 5% Owner and/or any Person
referenced in clause (ii) or (iii), and (v) is not a group consisting of any of
the foregoing.
          “Joinder Agreement” means a joinder agreement in substantially the
form of Exhibit A hereto pursuant to which transferees of shares of Company
Stock which are permitted under this Agreement become parties to this Agreement.
          “Out of the Money” means, in the case of an option or warrant, that
the fair market value per share of the shares of Company Stock which the holder
thereof is entitled to purchase or subscribe for is less than the exercise price
per share of such option or warrant.
          “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, a limited
liability company, an unincorporated organization and a governmental entity or
any department, agency or political subdivision thereof.
          “Public Offering” means an initial public offering by the Company of
its capital stock to the public effected pursuant to an effective registration
statement under the Securities Act, or any comparable statement under any
similar United States federal statute then in effect.

18



--------------------------------------------------------------------------------



 



          “Public Sale” means any sale of Shareholder Shares to the public
pursuant to an offering registered under the Securities Act, to the public
through a broker, dealer or market maker pursuant to the provisions of Rule 144
adopted under the Securities Act or pursuant to the provisions of Rule 144(k) or
any successor rule adopted under the Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time.
          “Securities and Exchange Commission” includes any governmental body or
agency succeeding to the functions thereof.
          “Shareholder Shares” means any Company Stock owned directly or
indirectly by the Shareholders. As to any particular shares constituting
Shareholder Shares, such shares will cease to be Shareholder Shares (A) upon the
occurrence of a Public Offering, (B) upon the termination of this Agreement, or
(C) when they have been (i) effectively registered under the Securities Act and
disposed of in accordance with the registration statement covering them, or
(ii) sold to the public through a broker, dealer or market maker pursuant to
Rule 144 (or by similar provision then in force) under the Securities Act.
          “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, limited liability
company, association or other business entity, a majority of the partnership,
membership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more Subsidiaries
of that Person or a combination thereof. For purposes hereof, a Person or
Persons shall be deemed to have a majority ownership interest in a partnership,
limited liability company, association or other business entity if such Person
or Persons shall be allocated a majority of such partnership, limited liability
company, association or other business entity gains or losses or shall be or
control the managing director or general partner of such partnership, limited
liability company, association or business entity.
          “Valuation Firm” has the meaning ascribed to that term in the Capital
Contribution Agreement.
          15. Transfers in Violation of Agreement. Any Transfer or attempted
Transfer of any Shareholder Shares in violation of any provision of this
Agreement will be void, and the Company will not record such Transfer on its
books or treat any purported transferee of such Shareholder Shares as the owner
of such shares for any purpose.
          16. Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement (including
the schedules hereto) will be effective against the Company or the Shareholders
unless such modification, amendment or waiver is approved in writing by each of
the Company, Carlyle and the holders of at least a majority of the then
outstanding Shareholder Shares; provided that if such amendment or waiver would
adversely affect a holder or group of holders of Shareholder Shares in a manner

19



--------------------------------------------------------------------------------



 



different than any other holders of Shareholder Shares, then such amendment or
waiver will require the consent of such holder or a majority of the Shareholder
Shares held by such group of holders adversely affected. The Company will give
prompt written notice to the Shareholders of any amendments, modifications, or
waivers of the provisions of this Agreement. The failure of any party to enforce
any of the provisions of this Agreement will in no way be construed as a waiver
of such provisions and will not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.
          17. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.
          18. Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, the Capital Contribution Agreement, the Confidentiality
Agreement and that certain Registration Rights Agreement dated as October 22,
2007 between the Company and certain of its shareholders embody the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.
          19. Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of and be enforceable by the
Company and its successors and assigns and the Shareholders and any subsequent
holders of Shareholder Shares and the respective successors and assigns of each
of them, so long as they hold Shareholder Shares.
          20. Counterparts. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement.
          21. Remedies. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that the Company and each Shareholder will have the right to
injunctive relief, in addition to all of its rights and remedies at law or in
equity, to enforce the provisions of this Agreement. Nothing contained in this
Agreement will be construed to confer upon any Person who is not a signatory
hereto or any successor or permitted assign of a signatory hereto any rights or
benefits, as a third party beneficiary or otherwise, except that each member of
the Board and each Board Observer will be a third party beneficiary of respect
to the indemnification described in paragraph 1(c).
          22. Notices. Any notice provided for in this Agreement will be in
writing and will be either (i) personally delivered, (ii) delivered by certified
mail, return receipt requested, (iii) sent by nationally recognized overnight
courier service (charges prepaid) or (iv) faxed with a copy following by any
method described in the foregoing clauses (i) to (iii), to the address set forth
below or at any address listed in the Company’s records, or at such address or
to the

20



--------------------------------------------------------------------------------



 



attention of such other person as the recipient party has specified by prior
written notice to the sending party. Notices will be deemed to have been given
hereunder when delivered personally, five days after deposit in the U.S. mail
and one day after deposit with a nationally recognized overnight courier
service.
If to the Company:
Apollo Global, Inc.
227 West Monroe
Suite 3600
Chicago, IL 60606
Attn: Chief Financial Officer
Facsimile: (312) 578-0489
If to Apollo or its Affiliates:
The Apollo Group, Inc.
4025 South Riverpoint Parkway
Mail Stop CF-KX01
Phoenix, AZ 85040
Attn: Chief Financial Officer
Facsimile: (602) 557-3898
With a required copy to:
Morgan, Lewis & Bockius LLP
One Market Street
San Francisco, CA 94105
Attn: William A. Myers, Esq.
Facsimile: (415) 442-1001
If to Carlyle or its Affiliates:
Carlyle Venture Partners III, L.P.
1001 Pennsylvania Avenue, N.W.
Suite 220 South
Washington, DC 20004-2505
Attention: Brooke B. Coburn
Facsimile: (202) 347-1818

21



--------------------------------------------------------------------------------



 



With a required copy to:
Dickstein Shapiro LLP
1825 Eye Street, NW
Washington, DC 20006-5403
Attn: Neil Lefkowitz
Facsimile: (202) 420-2201
If to any of the Other Shareholders:
At the address listed on Schedule I.
          23. Governing Law. This Agreement shall be construed according to and
governed by the laws of the State of Delaware, without reference to conflicts of
laws principles.
          24. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.
[Remainder of this page intentionally left blank]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Shareholders Agreement on the day and year first above written.

            COMPANY:


APOLLO GLOBAL, INC.
      By:   /s/ Jeffrey Langenbach         Name:   Jeffrey Langenbach       
Title:   President        INVESTOR SHAREHOLDERS:


APOLLO GROUP, INC.
      By:   /s/ Brian L. Swartz         Name:   Brian L. Swartz        Title:  
Chief Financial Officer        CARLYLE VENTURE PARTNERS III, L.P.
      By:   TCG VENTURES III, L.P.         Its General Partner             
By:   /s/ Brooke Coburn         Name:   Brooke Coburn        Title:   Managing
Director          CVP III COINVESTMENT L.P.
      By:   TCG Ventures III, L.P.,         as the General Partner             
      By:   TCG Ventures III, L.L.C.,         as the General Partner           
  By:   /s/ Brooke Coburn         Name:   Brooke Coburn        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



         

SCHEDULE I
Other Shareholders

 



--------------------------------------------------------------------------------



 



Exhibit A
JOINDER AGREEMENT
Apollo Global, Inc.
c/o Apollo Group, Inc.
4615 East Elwood Street
Phoenix, AZ 85040
Ladies and Gentlemen,
Reference is hereby made to that certain Shareholders’ Agreement (the
“Shareholders’ Agreement”), dated as of October 22, 2007, as the same may be
amended from time to time, by and among Apollo Global, Inc., a Delaware
corporation (the “Company”), Apollo Group, Inc., an Arizona corporation, and
Carlyle Venture Partners III, L.P., a Delaware limited partnership. Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
them in the Shareholders’ Agreement.
By execution and delivery of this Joinder Agreement, the undersigned hereby
agrees as follows:
1. Shareholders’ Agreement. The undersigned acknowledges that it is acquiring
shares of the Company’s Common Stock (the “Purchased Shares”), subject to the
terms and conditions of the Shareholders’ Agreement, and agrees that it shall
become, and by execution and delivery of this Agreement does become, and assumes
each and every obligation of, a “Shareholder” under and as defined in the
Shareholders’ Agreement as of the date set forth below (the “Effective Date”).
Notwithstanding the immediately preceding sentence, the undersigned does not
hereby assume, and will not otherwise become subject to, any liability resulting
from any breach, default or failure to comply with any provision of the
Shareholders’ Agreement by or on behalf of any Person other than the
undersigned.
2. Representations and Warranties. The undersigned represents and warrants to
the Company and the existing Shareholders as of the Effective Date and, to the
extent that the undersigned purchases additional shares of Common Stock from the
Company on any Subsequent Closing Date (as defined in the Capital Contribution
Agreement, by and among the Company, Apollo Group, Inc. and Carlyle Venture
Partners III, L.P.), the undersigned will represent and warrant to the Company
and the existing Shareholders on such Subsequent Closing Date as follows:
     2.1 Accredited Investor. The undersigned (a) is an “accredited investor”
(as that term is defined in Section 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”)) because it is either (x) a
corporation not formed for the specific purpose of acquiring the securities
offered, and has total assets in excess of $5,000,000 or (y) an entity in which
all of the equity owners are accredited investors, (b) has such knowledge and
experience in financial and business matters to be capable of evaluating the
merits and risks of the investment contemplated hereby and (c) has reviewed the
merits of such investment with tax and legal counsel and other advisors to the
extent deemed advisable. The undersigned will acquire

 



--------------------------------------------------------------------------------



 



the Purchased Shares for its own account for investment and not with a view to
the sale or distribution thereof, and the undersigned has no present intention
of distribution or selling to others any of such interest.
     2.2 Access. The undersigned has had access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the investment in the Purchased Shares. The undersigned further has
had the opportunity to obtain all additional information necessary to verify the
information to which the undersigned has had access.
     2.3 Nature of Investment. The undersigned understands that the Purchased
Shares are characterized as “restricted securities” under the Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under the Act and related regulations such securities may be
resold under the Act only in certain limited circumstances. The undersigned is
familiar with and understands such resale limitations imposed by the Act and
related regulations and by the Shareholders’ Agreement. The undersigned
understands that the Company has no present intention to register any of the
Purchased Shares.
     2.4 Authorization; Validity; No Conflicts. The undersigned is duly
authorized (including by all requisite corporate or stockholder (or equivalent,
for entities other than corporations) action on the part of the undersigned and
its officers and directors and its direct and indirect stockholders (or
equivalent equity owners, for entities other than corporations)), and has full
power and authority, to execute and perform its obligations under this Joinder
Agreement and the Shareholders’ Agreement, and constitutes the undersigned’s
legal, valid and binding obligation enforceable against it in accordance with
their respective terms except (i) as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought. The execution, delivery and performance
by the undersigned of this Joinder Agreement, the performance by the undersigned
of the Shareholders’ Agreement, and the consummation by the undersigned of the
transactions contemplated hereby and thereby will not (a) conflict with or
constitute a default under any agreement, indenture or instrument to which the
undersigned is a party, (b) conflict with or violate the undersigned’s
organizational documents or (c) result in a violation of any order, judgment or
decree of any court or governmental or regulatory authority having jurisdiction
over the undersigned or any of its assets.
3. Sale of Purchased Shares. In reliance upon the representations and warranties
made by the undersigned in this Joinder Agreement and the undersigned’s
agreement herein to be bound by the Shareholders’ Agreement as a “Shareholder”
(as such term is used in the Shareholders’ Agreement), the Company shall sell to
the undersigned, and the undersigned shall purchase from the Company, the
following Purchased Shares:

     
Number of shares:
   
Price per share:
   
Total Purchase Price:
   

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Joinder Agreement as of
the date first set forth below.

     
Date:
   
 
 
 
Investor:
   
 
 
 
Signature:
   
 
 
 
Printed Name:
   
 
 
 
Title (if applicable):
   
 
 
 
Address:
   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Phone No.:
   
 
 
 
Facsimile No.:
   
 
 
 

          AGREED AND ACCEPTED:

APOLLO GLOBAL, INC.,
a Delaware corporation
 

    By:           Name:           Title:          

[Signature Page to Joinder Agreement]

 